In an action to recover damages for negligence and breach of a contract to procure insurance, the defendant Joseph F. Coluccio appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated October 24, 2011, which denied his motion for leave to renew his prior cross motion for summary judgment dismissing the complaint insofar as asserted against him, which had been denied in an order of the same court dated February 3, 2011.
Ordered that the order dated October 24, 2011, is affirmed, with costs.
A motion for leave to renew shall be based upon new facts not offered on the prior motion that would change the prior determination and shall contain reasonable justification for the failure to present such facts on the prior motion (see CPLR 2221 [e] [2], [3]). Here, the appellant, Joseph F. Coluccio, failed to meet the requirements of CPLR 2221 (e) with his submission of, inter alia, the plaintiffs deposition testimony. Accordingly, the Supreme Court properly denied the appellant’s motion for leave to renew his prior cross motion for summary judgment dismissing the complaint insofar as asserted against him.
The appellant’s remaining contentions are not properly before this Court. Florio, J.P, Dickerson, Sgroi and Miller, JJ, concur.